NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0733n.06

                                           No. 10-1572                                   FILED
                                                                                      Nov 22, 2010
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff-Appellee,                )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE WESTERN DISTRICT OF
                                                  )       MICHIGAN
CARY GRIMM,                                       )
                                                  )
               Defendant-Appellant.               )


BEFORE:        GILMAN and GRIFFIN, Circuit Judges; and Rose, District Judge.*

       ROSE, District Judge. Defendant-Appellant Cary Grimm appeals the sentence imposed upon

him after revoking his supervised release, asserting that it is procedurally unreasonable. Because we

find that the sentence was not imposed in a manner that would constitute a procedurally

unreasonable abuse of discretion, we disagree and AFFIRM.

I.     Factual Background

       On February 24, 2003, Defendant-Appellant Cary Grimm pleaded guilty to possession with

intent to distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B). On June 20, 2003, the district court sentenced Grimm to 60 months of imprisonment

and five years of supervised release. Grimm was released from custody and began his term of

supervised release on October 25, 2007. The terms of his supervised release demanded, inter alia,



       *
        The Honorable Thomas M. Rose, United States District Court for the Southern District
of Ohio, sitting by designation.
                             United States v. Cary Grimm, No. 10-1572

that Grimm not commit another federal, state, or local crime and that he not associate with anyone

engaged in criminal activity or convicted of a felony unless permitted by his probation officer.

Grimm was also required to answer all inquiries from his probation officer truthfully and follow the

probation officer’s instructions; and required to notify his probation officer within 72 hours of being

arrested or questioned by law enforcement. As a special condition of supervised release, Grimm was

also prohibited from associating with anyone using, possessing, or convicted of possessing controlled

substances.

          Over two years later, on December 9, 2009, however, Grimm drove a friend and known

methamphetamine user to a convenience store to cash a counterfeit payroll check drawn from the

account of a company Grimm owned. When the check failed to clear, store employees called the

police. Grimm left the scene when the police arrived. During the investigation that followed, police

found methamphetamine in the friend’s purse, and she was subsequently convicted of felony

possession of methamphetamine.

          Police later interviewed Grimm about the payroll check. Grimm told the officers, falsely,

that the friend worked for him. Afterwards, Grimm did not report his contact with law enforcement

to his probation officer within 72 hours as required by the terms of his supervised release. Instead,

he began contacting the probation officer with frequent requests to terminate his supervised release

early. Grimm subsequently admitted to his probation officer that he knew the friend was a

methamphetamine user. When asked whether he had used methamphetamine with her, Grimm

replied “not while on probation.” However, Grimm later admitted he had twice used drugs with the

friend.


                                                  2
                            United States v. Cary Grimm, No. 10-1572

       The next notable event during Grimm’s term of supervised release occurred in January 2010,

when his probation officer received a telephone call from the Michigan State Police, who informed

the probation officer that Grimm was suspected of bank fraud. Grimm had secured and defaulted

on a $50,000 loan from Hastings City Bank, and the Michigan State Police were investigating

whether Grimm obtained the loan using collateral which did not belong to him. During a subsequent

meeting with his probation officer, Grimm gave a long and confusing explanation of the

circumstances surrounding the bank-fraud investigation. In an effort to clarify what had happened,

the probation officer directed Grimm to report back on March 8, 2010, with a written statement

detailing the circumstances of the loan, and records verifying several claims he made. Grimm did

not report back on March 8, 2010, nor did he provide the requested documentation.

       Meanwhile, on February 5, 2010, Grimm was arrested for domestic assault. According to

the police report, Grimm pushed his girlfriend down some stairs and kicked her during an argument.

Grimm told his probation officer that he and his girlfriend had been fighting a lot about money, and

that they both assaulted each other the day of the incident.

       On March 30, 2010, the United States Probation Office filed a petition to issue a warrant for

Grimm’s arrest based on six alleged violations of the terms and conditions of his supervised release.

The petition alleged that Grimm: 1) failed to follow the probation officer’s instructions by failing

to report to the Probation Office as instructed on March 8, 2010; 2) failed to follow instructions by

not submitting requested documentation on March 8, 2010; 3) associated with a person engaged in

criminal activity on December 9, 2009; 4) failed to notify his probation officer within 72 hours of

his contact with law enforcement on December 9, 2009; 5) associated with a person who was in


                                                 3
                            United States v. Cary Grimm, No. 10-1572

possession of a controlled substance; and 6) committed the crime of domestic assault on February

5, 2010. A Supervised Release Violation Report was also prepared. The report indicated that the

advisory guideline term applicable to Grimm’s violations was four to ten months of imprisonment.

The Probation Office recommended a six-month term of custody and 18 months of supervised

release to follow.

       At a supervised release violation hearing on April 15, 2010, Grimm pleaded guilty to

violations one through five, and no contest to violation six, based on the alleged domestic assault.

At sentencing, the court invited defense counsel to speak on behalf of her client. Counsel argued that

Grimm had been “doing well” on supervised release until he began abusing drugs again. She stated

that Grimm was untruthful with his probation officer partly because he was disappointed in himself

and ashamed. Counsel indicated that Grimm may have grown overconfident in his ability to manage

his addiction, but he had not given up on himself, and he had “a lot of positives going for him.”

“[W]ith some help, perhaps some more intensive treatment for his addiction,” counsel posited that

Grimm could be successful. When asked, counsel acknowledged that Grimm had been “helped”

before with treatment over the course of several years, but contended that treatment was sometimes

necessary a number of times, and that Grimm was now sincerely interested in taking advantage of

treatment.

       Grimm, in turn, apologized to the court and to his probation officer for his behavior. He

stated that he was ashamed that he had fallen, and that he could not believe he had to trade his

multiple-year “NA” (Narcotics Anonymous) tag for a 30-day tag. Grimm explained that he thought

he was strong enough that he would not have to continue with his “maintenance,” but he was wrong.


                                                  4
                            United States v. Cary Grimm, No. 10-1572

       The government called Grimm’s probation officer to address the court. The probation officer

stated that she was glad Grimm was finally being truthful, but indicated that, since preparing her

supervised release violation report, she had received several police reports detailing additional

incidents where Grimm issued checks with insufficient funds or counterfeit checks. One check was

written from an account that was closed three years earlier. During another incident, Grimm opened

a business bank account using a counterfeit $2,500 check. The probation officer stated that, had she

known about these three most recent incidents, she would probably have recommended a term of

custody longer than six months due to the sheer number of violations.

       The district court then reasoned through its sentencing decision:

       Based upon the admission of guilt, as I said, and the finding of guilt of these
       supervised release conditions, supervised release is hereby revoked. The nature and
       circumstances of this subsequent behavior, the high risk of continued felonious
       behavior, and the maximum benefit of rehabilitation through incarceration leads this
       Court to the only conclusion it can arrive at in this matter, and that is that we have
       to come back and review this entire matter.

              This is sad because there was a rather, for Mr. Grimm, a rather substantial
       sentence imposed here many years ago as a result of some pretty egregious behavior
       involving methamphetamines, and together with programmatic issues that were
       obviously rather significant public investment, if you will, in the rehabilitation of Mr.
       Grimm. It appears that at this point he represents not only a danger to the
       community, but he represents a danger to himself unless this matter can get corrected.


               So pursuant to 18 United States Code 3583(e)(3), the defendant is hereby
       committed to the Federal Bureau of Prisons for a term of eight months. It appears
       that during that eight months the following will be the conditions of this Court, and
       that is that -- imposed upon him, and that is that he immediately receive drug
       abstinence counseling and screening and that he receive mental health assessment
       designed to ensure that if there are underlying mental health issues, that those are
       addressed.

               Mr. Grimm, are both your parents still living?

                                                  5
                    United States v. Cary Grimm, No. 10-1572

DEFENDANT GRIMM: My mother passed when I was in prison and my father's 71
years old.

THE COURT: And you are aware of the significant substance abuse history that they
have?

DEFENDANT GRIMM: Yes, Your Honor.

THE COURT: So you are aware that if you continue with this matter, you are aware
of where you're headed for?

DEFENDANT GRIMM: Yes, Your Honor.

THE COURT: I can't run your life. None of us can run your life. You have to take
charge of yourself, and this is pathetic. This is absolutely pathetic.

I'm going to place you on 16 months of supervised release following the
incarceration. The first six months of that 16 months will be you will reside in the
residential reentry center in Grand Rapids. You will take part in their abstinence
programs. You will have no association with anyone using or possessing drugs, and
you will be given access to mental health counselors if in fact some form of
medication is needed in this matter, although I'm not sure if that's not
counterproductive sometimes.

       No banking without the probation officer's approval. Full financial disclosure
of everything, every penny you make and every penny you spend. No partnerships,
businesses or associations entered into without supervised release officer approval.

        I want to make one thing real clear with you, and that is if you come back
here to this Court with this kind of sad record -- you're smart. You're intelligent. I
don't think you maybe are -- well, anyway, you're intelligent enough to know where
you're headed, and you're going to kill yourself, number one. Number two, I don't
want you scamming other people, taking other people's money, and I sense we're
almost on that unless we put a stop to that. And I don't want you to spend the rest of
your life in prison. You'll be 39 years old here in a month, won't you?

DEFENDANT GRIMM: Yes, sir.

THE COURT: And a year from now you'll be 40. Time is slipping away for you,
isn't it?

DEFENDANT GRIMM: Yes, sir.

                                          6
                    United States v. Cary Grimm, No. 10-1572

THE COURT: So I think it's time you look at yourself psychologically, spiritually
and physically and say to yourself, [“]Not only am I going to be a different person,
but I'm going to surround myself with people that are differently oriented than I've
been in the past.[”] You appear to be a chameleon. You appear to be someone who
changes with your friends. If you're with people that have got some kind of a deal
going, you get into the deal. If you're in with people that are using drugs, you start
using drugs. I think you have the ability to be a lot stronger than that. I know you
do. It's a choice you have to make.

        Now, I don't buy this business, and I know you do because that's part of the
NA-AA [Narcotics Anonymous-Alcoholics Anonymous] theory, that you just
somehow jump off the wagon. I think there's literature to the effect that you don't.
You have a proclivity to do that, but you make a lot of choices along the way that can
put you into temptation's path. And it's those choices that put you into temptation's
path, friends you keep, places you go, times of the day you associate, those are the
matters that are your troublesome aspect. You're not as tough as you think you are,
so therefore, you're going to have to associate yourself with a different kind of
people. You basically are who your friends are. You knew that from the time you
were in first and second grade, and it's true today.

       You have a right of appeal from this sentence. You have 14 days within
which to file that appeal. You'll be remanded to the custody of the marshal for
execution of this sentence.

        Let me indicate here that all the other terms and conditions of supervised
release will be appropriate in this matter. Those that relate to testing and treatment,
those that relate to no use of alcohol, those that relate to not entering into any new
credit without permission, those that require full-time employment as approved by
the probation officer, those that require supporting of dependents, all those
obligations will continue in this matter.

        I expect better of you, Mr. Grimm, and again, I really don't want to see you
again in this courtroom. You understand that?

DEFENDANT GRIMM: Yes, sir.

THE COURT: You understand why?

DEFENDANT GRIMM: Yes, sir.

THE COURT: I'm greatly disappointed.


                                          7
                            United States v. Cary Grimm, No. 10-1572

               Anything else, Ms. Woods?

       MS. WOODS: No, Your Honor, thank you.

       THE COURT: Anything else, Ms. Turek?

       MS. TUREK: No, thank you, Your Honor.

       THE COURT: That's all for the record.

       On April 23, 2010, Grimm filed a timely notice of appeal.

II.    Jurisdiction

       The district court had jurisdiction in this case because Defendant-Appellant Cary Grimm, was

indicted by a federal grand jury for alleged violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Thus,

the District Court had jurisdiction under 18 U.S.C. § 3231 and we have jurisdiction under 18 U.S.C.

§ 3742 and 28 U.S.C. § 1291.

III.   Standard of Review

       Generally, district court sentencing determinations are reviewed for reasonableness under an

“abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 46 (2007); Rita v. United States,

551 U.S. 338, 361 (2007); accord United States v. Booker, 543 U.S. 220, 261 (2005). The

reasonableness inquiry has both procedural and substantive components. United States v. Caver, 470
F.3d 220, 248 (6th Cir.2007). Thus, “we must ‘consider not only the length of the sentence but also

the factors evaluated and the procedures employed by the district court in reaching its sentencing

determination.’” United States v. Moon, 513 F.3d 527, 539 (6th Cir. 2008) (quoting United States

v. Webb, 403 F.3d 373, 383 (6th Cir. 2005)).




                                                  8
                             United States v. Cary Grimm, No. 10-1572

        Procedural reasonableness requires that “the sentencing judge . . . ‘set forth enough to satisfy

the appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decision making authority.’” United States v. Klups, 514 F.3d 532, 537 (6th

Cir. 2008) (quoting Rita v. United States, 551 U.S. 338, 356 (2007)). On review, an appellate court

must

        ensure that the district court committed no significant procedural error, such as
        failing to calculate (or improperly calculating) the Guidelines range, treating the
        Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
        sentence based on clearly erroneous facts, or failing to adequately explain the chosen
        sentence-including an explanation for any deviation from the Guidelines range.

Gall, 552 U.S. at 51 ; see Bolds, 511 F.3d at 581. When a court imposes a term of imprisonment

after revoking a defendant’s supervised release, it must also be certain to consider the relevant

statutory factors contained in 18 U.S.C. § 3583(e) and the policy statements contained in Chapter

Seven of the Sentencing Guidelines Manual. See, e.g., United States v. Polihonki, 543 F.3d 318, 323

(6th Cir. 2008); United States v. Washington, 147 F.3d 490, 491 (6th Cir. 1998) (“The statute’s

mandate is thus satisfied if . . . the district court’s explanation of the sentence makes it clear that it

considered the required factors.”); cf. United States v. Yopp, 453 F.3d 770, 773 (6th Cir. 2006)

(remanding where “there is no evidence of the district court’s consideration of the Chapter Seven

policy statements”).

        Pursuant to 18 U.S.C. § 3583(e) a court

        may, after considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(c),
        (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . .

        ***



                                                    9
                            United States v. Cary Grimm, No. 10-1572

       (3) revoke a term of supervised release, and require the defendant to serve in prison
       all or part of the term of supervised release authorized by statute for the offense that
       resulted in such term of supervised release without credit for time previously served
       on post release supervision, if the court, pursuant to the Federal Rules of Criminal
       Procedure applicable to revocation of probation or supervised release, finds by a
       preponderance of the evidence that the defendant violated a condition of supervised
       release . . . .

Section 3553(a) directs sentencing courts to “impose a sentence sufficient, but not greater than

necessary, to comply with the purposes set forth in paragraph (2).” Id. § 3553(a). Paragraph two

cites “the need for the sentence imposed– . . . (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner.” Id. § 3553(a)(2). The other relevant portions of § 3553(a) instruct sentencing

courts to consider: (1) “the nature and circumstances of the offense and the history and

characteristics of the defendant”; (4) “the applicable guidelines or policy statements issued by the

Sentencing Commission pursuant to § 994(a)(3) of title 28”; (5) any pertinent policy statement issued

by the Sentencing Commission; (6) “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct”; and (7) “the need

to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a).

       The relevant Guidelines Manual policy statement acknowledges that “[w]hen the court finds

that the defendant violated a condition of supervised release, it may continue the defendant on

supervised release, with or without extending the term or modifying the conditions, or revoke

supervised release and impose a term of imprisonment.” U.S.S.G. ch. 7, pt. A, Introductory

Comment 2(b); see U.S.S.G. § 7B1.3 (Revocation of Probation or Supervised Release (Policy


                                                 10
                             United States v. Cary Grimm, No. 10-1572

Statement)); see also supra note 3. Section 7B1.4 provides recommended imprisonment ranges based

on a defendant’s violation and criminal history. U.S.S.G. § 7B1.4.

        Finally, this Court has suggested that district courts, after announcing a proposed sentence,

“ask the parties whether they have any objections to the sentence . . . that have not previously been

raised. If a sentencing judge asks this question and if the relevant party does not object, then

plain-error review applies on appeal to those arguments not preserved in the district court.” United

States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc) (quotations marks omitted). In the

instant case, however, the district court did not ask the parties whether there were objections to the

sentence that had not yet been raised, so review is not for plain error.

IV.     Analysis

        Defendant-Appellant Cary Grimm claims that the district court failed to give a reasoned

explanation for the sentence it imposed, and further, that the court failed to explain why the sentence

of eight months’ imprisonment followed by six months in the half-way house as a condition of

supervised release was “sufficient, but not greater than necessary” to comply with the statutory

purposes of sentencing. This, however, is not the case.

        The sentencing court considered “the nature and circumstances of the offense and the history

and characteristics of the defendant.” The sentencing judge stated, “The nature and circumstances

of this subsequent behavior, the high risk of continued felonious behavior, and the maximum benefit

of rehabilitation through incarceration leads this Court to the only conclusion it can arrive at in this

matter[.]” The Court continued on to consider Grimm's history and characteristics, even inquiring

as to whether his parents are still alive.


                                                  11
                             United States v. Cary Grimm, No. 10-1572

       Similarly, the sentencing court considered the need “to protect the public from further crimes

of the defendant . . . .” This is evidenced by the court’s statement, “It appears that at this point he

represents not only a danger to the community, but he represents a danger to himself unless this

matter can get corrected.”

       The need “to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner” was also considered. The judge

demanded,

       The first six months of [supervised release] you will reside in the residential reentry
       center in Grand Rapids. You will take part in their abstinence programs. You will
       have no association with anyone using or possessing drugs, and you will be given
       access to mental health counselors if in fact some form of medication is needed in
       this matter . . . .

       Grimm relies primarily upon United States v. Yopp, 453 F.3d 770 (6th Cir. 2006), in which

this Court vacated a sentence where the district court seemed to base the sentence imposed primarily

upon the length of time necessary to obtain treatment while incarcerated, but then imposed a

sentence of twice that length, without explanation. In the instant case, Grimm does not assert that

the six-month term in a half-way house is not in alignment with the length of a term needed for

treatment there.

IV.    Conclusion

       The record reflects that the sentencing court considered the statutorily mandated factors, thus

precluding a conclusion that the sentence was arrived at in a procedurally unreasonable manner that

amounts to an abuse of discretion. Therefore, we AFFIRM the judgement of the district court.




                                                  12